DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of  Specie I (Figure 1) in the reply filed on 5/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant indicates that claims 1, 3, 5-7, and 10-12 are readable on the elected specie I (Figure 1).
Claims 2, 4, 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/12/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathew et al. (US 2016/0285639 A1).
For claim 1, Figure 4 of Mathew et al. teaches a random bit generator comprising: a voltage source (power supply voltage supplies to terminals 412 and 416) configured to provide a scan voltage (power supply voltage) during enroll operations; a bit data cell (410, 414, 402, 404, 418) comprising: a first transistor (410) having a first terminal coupled to a first bit line (bit), a second terminal coupled to the voltage source (power supply voltage supplies to terminals 412 and 416), and a control terminal (gate); and 10a second transistor (414) having a first terminal coupled to a second bit line (bit#), a second terminal coupled to the voltage source (power supply voltage supplies to terminals 412 and 416), and a control terminal (gate); and a sensing control circuit (402, 404, 418) coupled to the first bit line (bit) and the second bit line (bit#), and configured to output a random bit (bit) according to currents generated through 15the first transistor (410) and the second transistor (414) during an enroll operation of the bit data cell.
For claim 5, Figure 4 of Mathew et al. teaches wherein the sensing control circuit (402, 404, 418) comprises a latch (402, 404) having a first data terminal (406) coupled to the first bit line (bit), and a second data terminal (408) coupled to the second bit line (bit#), and configured to output and store the random bit (bit) according to voltages at the first data terminal (406) 10and the second data terminal (408) of the latch.
For claim 6, Figure 4 of Mathew et al. teaches wherein the latch (402, 404) comprises: a first inverter (404) having an input terminal coupled to the first data terminal (406) of the latch, and an output terminal coupled to the second data terminal (408) of the 15latch; and a second inverter (402) having an input terminal coupled to the second data terminal (408) of the latch, and an output terminal coupled to the first data terminal (406) of the latch.
For claim 7, it is seen that the operation of Figure 4 of Mathew et al. teaches wherein the latch (402, 404) is reset every time before the enroll operations (because the latch (402, 404) in Figure 4 of Mathew et al. is the same as the latch of the application’s invention, so it must have the same operation function.  Also, when power is turned off, the circuitry is reset before the power is turned on again for enroll operations).
For claim 10, Figure 4 of Mathew et al. teaches the first transistor (410) and the second transistor (414) are MOS transistors (410 and 414).
For claim 11, Figure 4 of Mathew et al. teaches wherein during the enroll operation of the bit data cell (410, 414, 402, 404, 418), the scan voltage (power supply voltage) starts to increase from a default voltage and stops increasing when the sensing control circuit (402, 404, 418) outputs the random bit (bit) (this is because during the operation of the circuitry, the power supply turns on, and thus the power voltage will increase from a default voltage 0V (when power off) to a level that the circuitry output the random bit (bit) and at that time the voltage level is stable for operation so the voltage stop increasing).
For claim 12, it is seen that the operation of Figure 4 of Mathew et al. teaches wherein the scan voltage (power supply voltage) is smaller than a rupture voltage of the first transistor (410) and a rupture voltage of the second transistor (414) (this is because the power supply voltage of the circuitry must be smaller than the rupture voltage of the transistors, so the circuitry is functionally operated.  Otherwise, the transistors will be damaged and the circuitry is damaged).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842